Citation Nr: 1507918	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-25 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date prior to June 15, 1992 for an award of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for service-connected PTSD from June 15, 1992 to September 26, 1995.

3.  Entitlement to an initial rating in excess of 30 percent for service-connected PTSD from September 27, 1995 to March 19, 1998.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) from June 15, 1992 to March 19, 1998.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney 


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from February 1967 to February 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico which implemented the February 2009 Board decision granting service connection for PTSD.  The July 2009 RO decision assigned a 70 percent initial rating for PTSD and awarded TDIU with both grants effective June 15, 2007.  The Veteran timely appealed.

A January 2011 RO decision granted the following PTSD disability ratings: 10 percent rating beginning June 15, 1992, 30 percent from September 27, 1995 through March 19, 1998, and 70 percent thereafter, exclusive of temporary total ratings for hospitalization.  It also awarded entitlement to TDIU beginning March 20, 1998.  Although the rating decision reported that the action was considered a total grant of benefits, higher schedular ratings and earlier effective dates are potentially applicable and must be considered.  Consequently, the issues remain on appeal.  

In May 2014, the Veteran's representative submitted additional evidence and waived review by the agency of original jurisdiction (AOJ). 

Review of the electronic records shows that additional translated documents are of record within the Veterans Benefits Management System (VBMS).  No other additional pertinent evidence that is not already associated with the paper claims folder is found within the electronic records.  


FINDINGS OF FACT

1.  On September 14, 1981, the Veteran filed a claim for a nervous disorder, which was denied in a December 1981 RO decision.

2.  The current claim for service connection for PTSD was filed on June 12, 1992. 

3.  The February 2009 Board grant of service connection for PTSD was substantially premised upon newly received service department records which corroborated the Veteran's reports of being subject to hostile fire.

4.  The newly received service department records were in constructive possession of VA at the time of the September 1981 claim.

5.  The claim for service connection for a nervous disorder encompasses a claim for service connection for PTSD.   

6.  From June 12, 1992 to December 31, 1993, the Veteran did not earn wages above the applicable poverty threshold as defined by the U.S. Census Bureau.

7.  From June 12, 1992 to December 31, 1993, the Veteran had severe PTSD symptoms rendering him incapable of gainful employment.

8.  From January 1, 1994 to April 29, 1996, the Veteran was gainfully employed with wages above the applicable poverty threshold as defined by the U.S. Census Bureau.

9.  From January 1, 1994 to April 29, 1996, the Veteran experienced PTSD symptoms akin to severely impaired ability to establish and maintain effective or favorable relationships with people and severe impairment in the ability to retain employment.

10.  Beginning April 30, 1996, the Veteran experienced total occupational impairment due to service-connected PTSD symptoms.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of September 14, 1981 for entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.156(c) (2005); 38 C.F.R. § 3.400 (2014).

2.    From June 12, 1992 to December 31, 1993, the criteria for a total rating for service connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code 9411 (1996).

3.  From January 1, 1994 to April 29, 1996, the criteria for a 70 percent rating for service connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code 9411 (1996).

4.  From January 1, 1994 to April 29, 1996, the criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.16 (2014).

5.  Beginning April 30, 1996, the criteria for a total rating for service connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The appeal for a higher initial rating and TDIU arises from disagreement with the initial ratings following the grant of service connection.  The courts have held that once service connection is granted, the claim is substantiated.  Additional VCAA notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Nonetheless, a March 2006 letter notified the Veteran about the general criteria for how VA assigns disability ratings and effective dates.  The Veteran is represented by a private attorney and has had a fair opportunity to submit evidence and arguments in support of his claims.  The record does not suggest any prejudice would inure to the Veteran from any notification deficiency in the current adjudication of his appeal.  The Veteran has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  A remand for further notification about how to substantiate the claims is not necessary.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  The evidence includes service treatment records, private treatment records, Social Security Administration (SSA) disability records, VA outpatient treatment records, and statements from the Veteran.  The Veteran has not otherwise identified outstanding medical records pertinent to the current claims.  

The Board does not find that an additional medical opinion is needed.  The pertinent issues on appeal regard the Veteran's PTSD symptomatology from 1992 to 1998.  A May 2014 private medical opinion concerning the applicable time period is of record.  Numerous contemporaneous clinical records are available over the relevant time period and provide a detailed report on the Veteran's PTSD symptomatology at that time.  Further delay in obtaining an additional medical opinion is unlikely to generate evidence that would raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.159(d). 

Accordingly, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.

II.  Effective date prior June 15, 1992 for grant of service connection for PTSD

The Veteran filed a claim for a nervous disorder on September 14, 1981.  This claim was denied in a December 1981 rating decision because there was no evidence in the Veteran's service treatment record about a nervous disorder.  The Veteran's service information, to include his service treatment records, was of record.  

The Veteran filed a claim for PTSD on June 12, 1992.  The claim was ultimately granted in a February 2009 Board decision.  An essential basis for the grant was newly received January 1968 service department records that confirmed a combat attack at the Veteran's unit station.  The current effective date is June 15, 1992, one of the receipt dates listed on the most recent service connection claim.   Notably, another receipt stamp on the claim lists June 12, 1992.  38 C.F.R. § 3.400.

The Veteran contends that the effective date for his service-connected PTSD should be September 1981, the date of receipt of the original claim for a nervous disorder.  He asserts the service connection grant for PTSD in the February 2009 Board decision was based in part on newly received service records, thus implicating 38 C.F.R. § 3.156.  

The current claim dates back to the June 1992, when the Veteran requested service connection for PTSD.  During the pendency of the Veteran's appeal, 38 C.F.R. § 3.156 was amended effective October 6, 2006.  The pre-amendment version of 38 C.F.R. § 3.156(c) (2005) is more favorable to the Veteran and as such, the Board will consider the Veteran's claim under the pre-amendment version of 38 C.F.R. § 3.156(c) (2005).

The pre-amendment version of 38 C.F.R. § 3.156(c) (2005) provided in pertinent part:

Where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction...Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly except as it may be affected by the filing date of the original claim. 

38 C.F.R. § 3.156(c) (2005).

The United States Court of Appeals for Veterans Claims (Court) has found that under the pre-amended version of § 3.156(c), "a claimant whose claim is reconsidered based on newly discovered service department records may be entitled to an effective date as early as the date of the original claim".  Mayhue v. Shinseki, 24 Vet. App. 273, 279 (2011).

Applying 38 C.F.R. § 3.156(c) (2005) to the instant case, the February 2009 Board grant of service connection for PTSD was substantially premised upon newly received service department records which corroborated the Veteran's reports of being subject to hostile fire.  As in Mayhue, this information was constructively in VA's possession at the time of his 1981 denial, but was not considered at that time.  Thus, the September 1981 claim for a nervous disorder must be reconsidered.  38 C.F.R. § 3.156(c) (2005).   Broadly construing the Veteran's PTSD claim to include additional psychiatric disorder such anxiety/ nervous disorder, the Board considers the September 1981 claim to encompass a claim for service connection for PTSD.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In conclusion, the effective date of the grant of service connection for PTSD is the date of initial claim for a psychiatric disability on September 14, 1981.  38 C.F.R. §§ 3.102, 3.156(c) (2005).  The AOJ will consider the issue of an appropriate PTSD disability rating during this period.  

III.  Higher initial disability rating for PTSD from July 15, 1992 to March 19, 1998

The Veteran contends that a total rating is warranted from the date of the claim.  See April 2011 notice of disagreement.  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial rating assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's PTSD is currently rated under Diagnostic Code (DC) 9411.  38 C.F.R. § 4.130, DC 9411.  During the pendency of this appeal, the rating criteria for evaluating mental disorders were amended (effective November 7, 1996).  Where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the claimant had prior to enactment of the new rule.  VAOPGCPREC 07-03.  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of that change.  If the former version is more favorable, VA can apply the earlier version of the regulation for the period prior to, and from, the effective date of the change.  38 U.S.C.A. § 5110 (West 2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In this case, the Board is granting a total rating for PTSD beginning April 30, 1996, the date the Veteran stopped working.  Thus, only the "old" DC 9411 is considered in the current appeal.  See id.; 38 C.F.R. § 4.132, DC 9411 (1996).

The "old" DC 9411 provided the following ratings: a 10 percent rating was warranted where there was emotional tension or other evidence of anxiety productive of mild social and industrial impairment.  A 30 percent rating was warranted when there was definite impairment in the ability to establish and maintain effective and wholesome relationships with people, and the psychoneurotic symptoms resulted in such reductions in initiative, flexibility, efficiency, and reliability levels as to produce definite industrial impairment.

A 50 percent rating required that the ability to establish or maintain effective or favorable relationships with people be considerably impaired, and that, by reason of psychoneurotic symptoms, the reliability, flexibility, and efficiency levels be so reduced as to result in considerable industrial impairment.  

A 70 percent rating required that the ability to establish and maintain effective or favorable relationships with people be severely impaired, and that the psychoneurotic symptoms be of such severity and persistence that there was severe impairment in the ability to obtain or retain employment.

A 100 percent evaluation required that attitudes of all contacts except the most intimate be so adversely affected as to result in virtual isolation in the community and there was totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes (such as fantasy, confusion, panic, and explosions of aggressive energy) associated with almost all daily activities resulting in a profound retreat from mature behavior; and that the individual was thereby demonstrably unable to obtain or retain employment.  38 C.F.R. § 4.132, DC 9411 (1996).  

Of critical importance, the Court has accepted the VA Secretary's determination that each criteria for a 100 percent rating under 38 C.F.R. § 4.132 was an independent basis for awarding a total rating.  Johnson v. Brown, 7 Vet. App. 95, 97- 99 (1994).

The list of symptoms under the rating criteria are intended to serve as examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  (The Board recognizes that the Veterans Benefits Administration now utilizes DSM-5; however, the VA Secretary has indicated that the change does not apply to claims pending before the Board, such as this one.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  

Notably, a GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  Id.  

The Federal Circuit has also recently stated that evaluation under § 4.130 is "symptom-driven" and that "a veteran may only qualify for a given disability rating under [these criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that § 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

Factual background

In his June 1992 claim, the Veteran reported that his health condition was worsening citing a nervous disorder, depression, and PTSD in addition to various physical disabilities.  

In November 1992, the Veteran reported that he had a nervous condition with PTSD symptoms.  He reported having sleep disturbances in the form of war nightmares.  He took two medications daily for treatment.  The Veteran also referred to a stomach condition, prostatitis, low blood pressure, and low back pain as additional health problems.  

August 1993 VA psychiatric examination shows that the Veteran had recently moved to Atlanta, Georgia.  The claims folder was not available for review.  The examiner noted difficulty communicating with the Veteran due to language barriers.  The Veteran described having a stress disorder from Vietnam nightmares and intrusive thoughts/ flashbacks.  The examiner detailed the Veteran's Vietnam stressors.  Currently, the Veteran had been married for six years.  His wife remained in Puerto Rico, while the Veteran was staying with his sister-in-law in Atlanta.  The Veteran was uncertain about his future plans.  He reported that he had a college education in fine arts and described his work experience as a painter.  Mental status evaluation (MSE) showed that the Veteran had appropriate hygiene.  Communication difficulties were noted due to the Veteran's limited English proficiency.  He exhibited a tense affect.  Associated processes appeared normal without evidence of psychosis.  His mood was subdued.  The examiner deferred listing a diagnosis citing that the claims folder was needed.    

In December 1993, the VA examiner issued an addendum based upon review of the claims folder.  He surmised that the Veteran had a long history of instability and Vietnam stressors.  He diagnosed PTSD.

In his July 1995 substantive appeal, the Veteran reported that he had many stressful experiences in Vietnam.  He wanted a hearing to personally describe his current symptoms.  

On September 27, 1995, the Veteran was admitted to a private psychiatric facility for inpatient treatment.  His chief complaints were poor concentration, auditory hallucinations, visual hallucinations, and depression.  It was noted to be his first psychiatric hospitalization.  He was currently married without children.  The clinician noted that the Veteran's symptoms suggested PTSD, noting reports of depression, flashback, and nightmares.  He denied current substance abuse, but noted a prior history of excessive alcohol use.  Over the past month, he described symptoms of depression, irritability, poor concentration, recurrent thoughts of suicide, hopelessness, and anhedonia.  He had serious marital problems and a history of suicide attempts.  MSE showed the Veteran have a clean appearance.  He appeared anxious.  His speech was clear and fluent.  He had a cooperative attitude.  Thought process was relevant, coherent, and logical.  Thought content was negative for delusions or active suicidal/ homicidal ideations.  Perception was normal.  Affect was normal, but he displayed a sad and depressed mood.  He was fully oriented to person, place, and time.  Immediate, recent, and remote memory was preserved.  Similarly, cognition was well preserved.  The examiner assessed the Veteran's judgment as fair and insight as superficial.  He made an admitting diagnosis of major depression with psychotic features with rule out PTSD and organic psychosis.  He assessed long term GAF of 70 and acute GAF of 45.  

May 1996 VA treatment records reflect that the Veteran complained about depression and restlessness.  Portions of the handwritten clinical observations are illegible.  However, the Veteran was reported to be free of suicidal/homicidal ideations.  The examiner assessed PTSD and major depression.  He prescribed medication for treatment.  

June 1996 VA treatment records reflect that the Veteran wanted treatment for PTSD and depression symptoms.  He continued to be married with no children.  He had been unemployed since April 30, 1996.  He worked with the Puerto Rico Aqueduct and Sewer Authority (AAA) and took early retirement benefits.  He was concerned that he would be fired due to excessive absences.  He had a college education and wanted to teach arts and crafts.  His medical history included gastrointestinal problems, history of hypoglycemia, and back problems.  He had had psychiatric treatment by private providers from 1979, but stopped due to recent loss of health insurance.  He had used various antidepressants.  The examiner noted tardive dyskinesia when he discontinued use of Haldol and a history of hallucinations and persecutory delusions.  MSE showed the Veteran to be alert and attentive.  He had a blunted affect and was without active psychosis symptoms.  The examiner assessed a history of paranoid schizophrenia, depression, and controlled tardive dyskinesia.  He admitted the Veteran for inpatient psychiatric treatment.  

Another June 1996 VA treatment record shows that the Veteran complained about significant side effects from his psychiatric medications.  The examiner noted that the diagnosis had varied from schizophrenia to major depression.  He commented that he believed the Veteran also had PTSD due to in-service stressors.  

July 1996 VA treatment records suggest that the Veteran depended on transportation from his spouse for outpatient medical care.  The examiner noted a long history of domestic violence and/or outbursts by the Veteran.  Although he denied having domestic violence issues with his current wife, he believed she feared him due to his outbursts and verbal threats.

October 1996 SSA disability evaluation reflects that the Veteran had chronic upper and lower back strains, dementia, psychiatric disorder, and dumping syndrome.  The examiner determined that lifting and carrying capacities were markedly impaired.  He provided a very poor prognosis for recovery. 

An October 1996 SSA psychiatric evaluation reflects that the Veteran began having increased psychiatric symptoms in April 1995.  They were identified as depression with crying spells, anxiety, and insomnia.  He had suicidal ideation and hallucinations.  He ultimately sought inpatient treatment in September 1995.  He again sought hospitalization in May 1996 due to severe symptoms.  MSE showed the Veteran to have an appropriate appearance and exhibit cooperative behavior.    He had a blunt affect with a depressed mood.  Thought process was normal without evidence of psychosis.  He was fully oriented, but his recent memory was impaired.  Attention, concentration, and retention were greatly diminished.  Reasoning and judgment were impaired.  The examiner diagnosed major depression with psychotic features with a GAF of 50.  He further commented that the Veteran was unable to manage money and probably not capable of normal interpersonal relationships.  He listed a guarded prognosis.  

November 1996 SSA report indicates that the Veteran was determined to have marked occupational limitations attributable to his psychiatric disorder and was considered disabled due to it.  

In December 1996, the SSA issued a disability determination.  For SSA purposes, the Veteran had a primary diagnosis of major depression with psychotic features and a secondary diagnosis of peptic ulcer.  These disabilities caused him to be disabled from April 30, 1996.  

VA treatment records from August 1996, October 1996, December 1996, November 1996, and January 1997 reflect that the Veteran continued to be unemployed and reported problems with hallucinations.  The treating clinicians assessed schizophrenia, PTSD, and depression.

In January 1997, the Veteran had a RO hearing.  He reported having nervousness, nightmares, and hallucinations on a regular basis.  He began seeking treatment for his psychiatric symptoms in the 1980s.  He had two periods of hospitalization lasting about a month.  He had been married twice and divorced once.  His divorce was related to his irritability and violent domestic outbursts.  He had recently been awarded SSA disability benefits based upon his psychiatric and low back disabilities.  He mostly stayed at home, but socialized with his family.  He described having good relationship with his neighbors.  However, he reported being prompted into inpatient treatment from fear that he could not control his irritability and risked returning to domestic violence.  He believed his psychiatric symptoms had precluded him from completing his college degree, led to his divorce, and caused him to lose his job.  He stated that he worked for the "aqueduct" for 10 years, but missed approximately two years due to health problems.  He currently sought outpatient VA treatment on a monthly basis.  

April 1997 VA psychiatric examination reflects that the Veteran had a history of private psychiatric treatment beginning in 1982.  He was initially assessed as having depression and schizophrenia.  He was noted to have some college education without a degree.  He had worked in real estate, construction, and most recently, meter readings for the AAA.  He had episodes of depression with crying spells and suicidal ideations, which prompted his 1982 treatment.  It was also contemporaneous to his divorce.  He had a history of alcohol abuse, which had been in remission since 1984.  MSE showed the Veteran to have an appropriate appearance.  He exhibited good communication.  He had a blunted affect.  He did not demonstrate a thought disorder, but the examiner noted a history of psychosis.  Currently, he was fully oriented and demonstrated adequate memory.  Judgment was assessed as fair.  The examiner diagnosed schizophrenia, residual type and GAF 65.     

In April 2014, the Veteran's sister reported that the Veteran had a long history of psychiatric problems and depended on his wife as a guardian.  He could not work and required regular medication for treatment.  An April 2014 statement from an individual who served and lived near the Veteran was given with similar conclusions about his unemployability.

The Veteran submitted a May 2014 private medical opinion from Dr. C.  He reviewed the Veteran's service and medical history.  He believed the Veteran had PTSD symptoms since service and that contemporaneous clinicians did not accurately identify the diagnosis due to poor understanding of the disease at that time.  He reported that it posed significant interference with work and interpersonal relationships.  He believed the Veteran had been completely disabled by PTSD since he returned from Vietnam.  

The Veteran submitted an April 2014 SSA report summarizing his annual earnings from 1967 to 2002.  As relevant, the SSA report shows that the Veteran's annual income was below the poverty threshold for a married individual under the age of 65 with no dependents in 1992 and 1993.  For the calendar years 1994, 1995, and 1996, his annual earnings were above the applicable poverty threshold.  See https://www.census.gov/hhes/www/poverty/data/threshld/index.html (last visited February 5, 2015).

In May 2014, the Veteran's representative asserted a total rating is warranted over the pertinent rating period.  He cited the two instances of inpatient treatment in 1995 and 1996 for suicidal ideations and grossly impaired thought processes.  He also asserted that the Veteran had "protected" employment at his last job.  He cited a December 1988 letter from the Veteran's supervisor releasing him from work due to his psychiatric disability.  He noted reports from the Veteran's wife that they had to threaten a lawsuit to have the Veteran rehired in 1988.  

Analysis

In this case, the Board grants a total rating for PTSD from June 12, 1992 to December 31, 1993.  Resolving all reasonable doubt in the Veteran's favor, the evidence indicates that the Veteran did not have gainful employment over this period.  This is because his annual earnings are below the applicable poverty threshold for 1992 and 1993.  The medical evidence above shows that the Veteran had severe PTSD symptoms that interfered with his ability to earn an annual income above the poverty level.  The old PTSD diagnostic criteria provide a total rating based upon an inability to obtain or retain gainful employment.  Johnson, 7 Vet. App. at 97; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 4.132, DC 9411 (1996).

For the period from January 1, 1994 through April 29, 1996, the Veteran was gainfully employed.  Compare April 2014 SSA report to Census Bureau applicable poverty threshold for 1994, 1995, and 1996.  Unlike the period prior to January 1, 1994, this fact alone precludes a finding of total occupational impairment due to service-connected PTSD symptoms.  38 C.F.R. § 4.132, DC 9411 (1996).  

The evidence from January 1, 1994 through April 29, 1996 is essentially limited to the September 1995 private hospital report.  The fact that the Veteran needed inpatient treatment in and of itself suggests severe PTSD symptoms.  It appears the examiner believed these symptoms fluctuated as he assigned widely varying GAF scores for acute function and general function.  Subsequent reports at the January 1997 hearing reflect that the Veteran initially desired inpatient treatment due to his uncontrollable irritability and associated violent inclinations.  Resolving reasonable doubt in favor of the Veteran, the Board finds a 70 percent rating for service-connected PTSD is warranted from January 1, 1994 through April 29, 1996.  38 C.F.R. §§ 4.3, 4.7, 4.132, DC 9411 (1996).  

A total rating is not warranted for this period.  Id.  Over this period, the Veteran maintained gainful employment.  (See SSA earning summary).  This fact alone strongly suggests that his symptoms were not akin to virtual isolation in the community and there was totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes (such as fantasy, confusion, panic, and explosions of aggressive energy) associated with almost all daily activities resulting in a profound retreat from mature behavior.  Although he had his initial period of inpatient treatment, it lasted less than two weeks.  (October 1995 private hospital discharge report).  The examiner even assessed the Veteran's best GAF over the past year as 70, which would suggest that the Veteran had periods of relatively stable function.  Id.  The weight of the evidence is against a total rating from January 1, 1994 through April 29, 1996.  Id.  38 C.F.R. §§ 4.3, 4.7, 4.132, DC 9411 (1996).  

The record clearly shows that the Veteran stopped working on April 30, 1996 as a result of increasing psychiatric symptoms.  (See June 1996 VA treatment records; December 1996 SSA disability determination).  He has not returned to gainful employment since then.  Again, under the old rating criteria, a total rating is warranted based upon an inability to obtain or retain gainful employment.  Johnson, 7 Vet. App. at 97; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 4.132, DC 9411 (1996).  A total rating is granted beginning April 30, 1996.  Id.  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected PTSD is fully contemplated by the rating criteria.  The symptoms are productive of irritability, depression, suicide ideations, hallucinations, among others and result in near total and total occupational impairment during the appeals period.  The degree of disability exhibited for PTSD is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration for the Veteran's higher initial rating claim for PTSD.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

The claim for TDIU is rendered moot by the total rating awarded from June 15, 1992 to December 31, 1993 and from April 30, 1996.  This is because the Veteran does not have additional service-connected disability rendering him potentially eligible for special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  See also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  

For the period from January 1, 1994 to April 29, 1996, the Veteran was gainfully employed.  (Compare April 2014 SSA report to U.S. Census Bureau applicable poverty threshold for 1994, 1995, and 1996; see also December 1996 SSA disability determination).  Consequently, the Veteran is not eligible for TDIU.  38 C.F.R. § 4.16.  

In summary, a staged initial rating of 100 percent from June 12, 1992 to December 31, 1993; 70 percent from January 1, 1994 through April 29, 1996; and a total rating thereafter is granted.  


ORDER

Entitlement to an effective date of September 14, 1981 for service-connected PTSD is granted.  

An initial total rating for service-connected PTSD is granted from June 12, 1992 to December 31, 1993.

An initial rating of 70 percent for service-connected PTSD is granted from January 1, 1994 to April 29, 1996.

An initial total rating for service-connected PTSD is granted beginning April 30, 1996.  

A TDIU is not warranted from January 1, 1994, to April 29, 1996.


______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


